Exhibit 10.27

THIRD AMENDMENT TO NET LEASE AGREEMENT

THIS THIRD AMENDMENT TO LEASE AGREEMENT (“Third Amendment”) is made and entered
into by and between Millbrae Square Company (“Landlord”) and Heska Corporation
(“Tenant”).

RECITALS

 

  1. The Tenant previously entered into a Net Lease Agreement dated May 24, 2004
(“Lease”) with the prior owner of the subject property, CCMRED 40, LLC
(“CCMRED”).

 

  2. Tenant and CCMRED entered into a First Amendment to Net Lease Agreement
(“First Amendment”) dated February 11, 2005 and a Second Amendment to Net Lease
Agreement (“Second Amendment”) dated July 14, 2005.

 

  3. Landlord has acquired the subject property from CCMRED and, as the owner,
is now the Landlord under the Lease, as amended.

 

  4. The parties desire to enter into this Third Amendment to Net Lease
Agreement.

NOW, THEREFORE, for good and valuable consideration, the adequacy of which is
hereby acknowledged, the parties mutually agree as follows:

 

  1. The Recitals set forth above are accurate and are incorporated into this
Third Amendment.

 

  2. The parties hereby agree that the following subsection (e) be added to
Section 38, Option to Extend, in the Lease:

(e) In the event Tenant fails to exercise its initial Extension Option, the
Expiration Date shall be 12:00 midnight on December 31, 2023 and Tenant shall
pay Monthly Base Rent equal to LY23 Annual Base Rent divided by 12 for each
month of the seven month period from June 1, 2023 to December 31, 2023 (the
“Stub Year”).

 

  3. Except as modified by this Third Amendment, the Lease, as amended, shall
remain in full force and effect.

 

  4. This document may be executed in counterparts, each of which shall
constitute an original.



--------------------------------------------------------------------------------

Dated effective this 1st day of January, 2010.

 

TENANT:

 

HESKA CORPORATION,

a Delaware Corporation

By:  

/s/ Robert B. Grieve

 

ROBERT B. GRIEVE

Chairman and Chief Executive Officer

ATTEST: By:  

/s/ Jason A. Napolitano

 

JASON A. NAPOLITANO

Executive Vice President, Chief Financial Officer

& Secretary

LANDLORD:

 

MILLBRAE SQUARE COMPANY,

a California Limited Partnership

By:  

/s/ Modesto R. Imbimbo

 

MODESTO R. IMBIMBO

General Partner